PER CURIAM.
After his Rule 3.850 motion for post-conviction relief was denied by the trial court in Orange County, the defendant sought habeas corpus in Miami-Dade County, where he is incarcerated. See Vazquez v. State, 826 So.2d 320 (Fla. 5th DCA 2002)(table). As the court correctly ruled below, an action like this one, which attacks the legality of the conviction and sentence rather than the circumstances of confinement, cannot be maintained in the place of imprisonment. See Murray v. Regier, 872 So.2d 217 (Fla.2002); Johnson v. State, 947 So.2d 1192 (Fla. 3d DCA *9312007); Perez v. McDonough, 946 So.2d 618 (Fla. 1st DCA 2007); Vale v. State, 946 So.2d 104 (Fla. 5th DCA 2007); Calloway v. State, 699 So.2d 849 (Fla. 3d DCA 1997).
Affirmed.